The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 28 November 2022.     THIS ACTION IS FINAL.

Status of Claims

Claims 1-24 are pending.
Claim 1-24 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-24.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-24 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims)  With regards to claim 1 / 9 / 17, the claim recites a method / system / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 9 / 17, in part, recites 
 “to constrain and operate a neural network to enhance robustness against adversarial attack, the neural network comprising a first layer, a last layer, and one or more intermediate layers, comprising: 5associating a fully-connected additional layer with the last layer, wherein the additional layer has a lower dimensionality than at least one intermediate layer; …. training the neural network having the additional layer and the applied encoding to 10learn a reduced feature set representing one or more features containing information with respect to at least one output class; deploying the trained neural network in association with a decision-making … system or application; and performing  a classification using the trained network” (mental process), and “applying an encoding to the additional layer, wherein the encoding comprises an encoding vector for each output class” (mathematical concept).
The limitation “to constrain and operate a neural network to enhance robustness against adversarial attack, the neural network comprising a first layer, a last layer, and one or more intermediate layers, comprising: 5associating a fully-connected additional layer with the last layer, wherein the additional layer has a lower dimensionality than at least one intermediate layer; …. training the neural network having the additional layer and the applied encoding to 10learn a reduced feature set representing one or more features containing information with respect to at least one output class; deploying the trained neural network in association with a decision-making … system or application; and performing  a classification using the trained network”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “associating”, “training”, “deploying”, “performing”, in the limitation citied above could be performed by human with possible aid of paper & pen and/or calculator (e.g., a human intelligent war data analyzer could build / adjust statistical a  data models, encode the model, and provide the model for decision making), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers possible performance of the limitation in the mind, then it falls within the “mental process” grouping of abstract ideas.
The limitations of “applying an encoding to the additional layer, wherein the encoding comprises an encoding vector for each output class”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting generic computing elements, the steps of applying an encoding, based on their broadest reasonable interpretation, describe mathematical relationships and computing algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  
Accordingly, the claim recites an abstract idea.

2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of generic computer elements (processor executing computer program stored in memory), which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-8 / 9-16 / 17-24 are dependent on claim 1 / 9 / 17 and include all the limitations of claim 1 / 9 / 17. Therefore, claims 2-8 / 9-16 / 17-24 recite the same abstract ideas. 
With regards to claim 2 / 9 / 18, the claim recites further limitation “wherein the encoding is a vector bit encoding scheme comprising a set of bit vectors, and wherein an ith encoding vector of the set of bit vectors represents an it' output class of the neural network”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer component., and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 3-7 / 11-15 / 19-23, the claim recites further limitation on transaction data analysis model processing, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 8 / 16 / 24, the claim recites further limitation “wherein the training uses a weighted sum of multiple loss functions for a set of classes”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer component., and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.




Response to Argument

Applicant’s arguments filed 28 November 2022 has been fully considered but they are not fully persuasive. 
Regarding 112(b) rejections, Applicant’s amendment / argument overcome the issues, hence the rejections are withdrawn.
Regarding 101 rejections, Applicant argued that (p.9-12) 

    PNG
    media_image1.png
    344
    901
    media_image1.png
    Greyscale

…

    PNG
    media_image2.png
    412
    937
    media_image2.png
    Greyscale

Examiner replies: Neural Network is statistical data analysis model that could be processed by human mind using paper/pen/calculators, hence is an abstract idea.  Improving an abstract idea is still an abstract idea.   Human can use data analysis models for decision making, therefore applying neural network models for decision making is still an abstract idea.  Using generic computer to implement an abstract idea is not patent eligible.   The claims are not patent eligible.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128